DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…the first on-off pulsed RF clock has a first plurality of square wave signals and a second plurality of square wave signals, wherein the first plurality of square wave signals and the second plurality of square wave signals are separated by an off state having no on-off pulses; applying a first shaping waveform that adjusts a magnitude of the first on-off pulsed RF clock to generate a first shaped waveform; generating a first shaped sinusoidal waveform based on the first shaped waveform; and sending the first shaped sinusoidal waveform to a first electrode” (claim 1); “…a first waveform generator configured to generate a first shaping waveform; a second filter configured to filter a first direct current (DC) voltage associated with a first agile DC rail according to the first shaping waveform to generate a first filtered waveform, wherein the first filtered waveform shapes the first amplified square waveform to generate a first shaped waveform at an output of the first amplification circuit; and a first reactive circuit configured to extract a first shaped sinusoidal waveform from the first shaped waveform, the first shaped sinusoidal waveform being output based on a first shaped envelope defined by the first filtered waveform, wherein the first reactive circuit is configured to provide RF power of the first shaped sinusoidal waveform to an electrode or for generating plasma for processing a substrate (claims 14 and 6). The remaining claims 2-5, 7-13, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoeb et al., Patent No. 10,304,660; Povolny et al., Patent No. 10,102,321.
                                                       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844